Citation Nr: 0320279	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to December 9, 
1998 for the assignment of a 10 percent disability evaluation 
for scars of the chin, forehead and neck

2.  Entitlement to an effective date prior to September 6, 
1994 for the grant of service connection for right ulnar 
neuropathy.

3.  Entitlement to an effective date prior to July 29, 1993 
for the grant of service connection for left shoulder 
impingement

4.  Entitlement to an effective date prior to November 7, 
1994 for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1951 to January 
1953.  

In part, this matter was last before the Board of Veterans' 
Appeals (Board) in January 2003, on appeal from decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  Upon its last review, the Board 
remanded the appellant's claim pertaining to an earlier 
effective date for the grant of a total disability evaluation 
based on individual unemployability, and directed that the 
appellant be provided a Statement of the Case pertaining to 
the remaining issues as noted on the title page.  The Board's 
action followed a June 2002 remand by the U.S. Court of 
Appeals for Veterans Claims (Court), which had been 
occasioned by a joint motion for remand filed by the parties.  

After carefully reviewing the record in its whole, the Board 
regretfully finds that this matter must again be remanded in 
order to ensure protection of the appellant's due process 
rights.  


REMAND

Pertinent to this action are the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  Among other 
directives, the VCAA expanded the duty of VA to notify the 
appellant and the representative of requisite evidence, and 
enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993); (Holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).  

Examination of the record does not reveal that the appellant 
has been apprised of what evidence would substantiate his 
claim for earlier effective dates for the benefits in 
question, nor advised of the allocation of responsibility for 
obtaining such evidence if available.  

Because such a failure to advise is in violation of the 
Court's ruling in Quartuccio, and in order to give the 
appellant every consideration with respect to the present 
appeal, this matter must be REMANDED for the following 
action:

1.  The RO should review the claims 
file and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with 
and satisfied regarding the issues on 
appeal.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify 
the appellant of what evidence is 
required to substantiate his claim, 
what evidence, if any, the appellant 
is to submit, and what evidence, if 
any, VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holding of Disabled 
American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (Fed. Cir. 
May 1, 2003) (veteran is to be 
afforded one year from VCAA notice to 
submit additional evidence).  

2.  The RO then should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



